COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                               No. 08-11-00323-CR
                                                  §
 IN RE: ANTHONY ERICK ESTRADA,                           AN ORIGINAL PROCEEDING
                                                  §
                   Relator.                                     IN MANDAMUS
                                                  §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Anthony Estrada, pro se, has filed a petition for writ of mandamus, requesting

that this Court order the Honorable Marcos Lizarraga, judge of the 168th Judicial District Court

of El Paso County, to grant Relator’s motion nunc pro tunc, to correct Relator's record as an

inmate in the Institutional Division of the Texas Department of Criminal Justice to reflect “back

time credit.”

       Relief by writ of mandamus is appropriate in instances where the relator demonstrates

that there is no adequate remedy at law available to correct the alleged harm, and that the action

sought is not discretionary. See Simon v. Levario, 306 S.W.3d 318, 320 (Tex.Crim.App. 2009)

(orig. proceeding). Based on the record before us, Relator has not demonstrated he is entitled to

mandamus relief. See TEX.R.APP.P. 52.3. Accordingly, the petition is DENIED.


January 25, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.